Citation Nr: 0611089	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-23 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent disabling for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Denver, Colorado which granted service connection for PTSD 
and assigned an initial 30 percent rating.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge held at the RO (Travel Board hearing) in 
May 2004.  A copy of the hearing transcript is in the record.   


FINDING OF FACT

The veteran's service-connected PTSD has been shown, since 
the effective date of service connection, to be manifested by 
such as symptoms insomnia, nightmares, hypervigilance, 
startle response, anger, irritability and depressed mood and 
Global Assessment of Functioning (GAF) scores attributable to 
PTSD ranging from 58 to 59 and has been found by medical 
evidence to only cause occasional occupational and social 
impairment with occasional decrease in word proficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily).   




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  See VAOPGCPREC 7-
2004.

In the present case, the veteran's claim for service 
connection for PTSD was received in February 2001.  A duty to 
assist letter addressing the service connection claim was 
issued in May 2001.  After granting service connection for 
PTSD in December 2001, the RO provided initial notice of the 
provisions of the VCAA as pertaining to entitlement to an 
increased initial rating in a January 2005 AMC letter.  In 
this letter, the veteran was told of the requirements to an 
increased rating, of the reasons for the denial of his 
claims, of his and VA's respective duties, and he was asked 
to provide information in his possession relevant to the 
claim.  He was sent an additional VCAA notice via the AMC in 
April 2005.  The duty to assist letters and the supplemental 
statement of the case issued in October 2005 specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
The veteran also provided testimony before the Board at a 
Central Office hearing.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of August 2005 provides a current 
assessment of the veteran's condition based on examination of 
the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date.  However, since an increased initial rating 
is being denied, the failure to send such a letter is 
harmless error.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).

In this case, in a December 2001 rating decision, the veteran 
was granted service connection for PTSD and a 30 percent 
rating was initially assigned.  The veteran disagreed with 
this decision and appealed it.  

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2005).  
These criteria contemplate that the higher rating sought by 
the veteran, a 50 percent evaluation, is to be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).    

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2005).  The record reflects the 
veteran's GAF score to have ranged between 38 and 59.  Scores 
of 51-60 involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). Id.  .

Having reviewed the evidence, the Board finds that an initial 
rating in excess of a 30 percent rating is not warranted for 
the veteran's PTSD.  Although the Board must review all the 
evidence from the initial entitlement pursuant to Fenderson, 
in this case, the findings from the most recent VA 
examination of August 2005 are most significant in assessing 
the true level of his PTSD symptomatology.  This examination 
included a review of the entire history of the veteran's 
disability and the examiner was able to separate the symptoms 
attributable to service-connected PTSD from nonservice-
connected symptoms of alcohol abuse and personality disorder.  

The PTSD symptoms were described by the examiner in August 
2005 as more closely resembling the criteria for a 30 percent 
rating, in that the PTSD symptoms were said to cause 
occasional occupational and social impairment with occasional 
decrease in word proficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily), with behavior, self care and 
conversation normal due to such symptoms as depressed mood, 
anxiety, suspiciousness and panic attacks.  See § 38 C.F.R. § 
4.130 (2005).  His PTSD symptoms in this examination included 
having flashbacks in bars when talking about Vietnam and 
physiologic symptoms of arousal.  Emotionally he reported 
getting angry.  He reported only sleeping 3 or 4 hours a 
night and described broken sleep.  He endorsed significant 
problems with irritability and anger and said he felt angry 
all the time.  He also described hypervigilance all day and 
being startled by loud noises.  He also endorsed symptoms of 
numbing, but denied having avoidance of Vietnam reminders, 
stating his pride for his service.  His GAF for PTSD was 58, 
which represents only moderate symptomatology.  

His more serious symptoms were attributed to his alcohol 
dependence, which was found unrelated to PTSD in an earlier 
VA examination of August 2001, as well as a nonservice-
connected personality disorder.  Regarding his alcohol abuse, 
he presented in the context of significant alcohol use, and 
stated that when he gets really depressed he will drink until 
he passes out.  He admitted drinking on a daily basis 
although not always to intoxication.  He admitted he was an 
alcoholic and had 2 arrests for driving under the influence 
(DUIs).  He also had problems with domestic violence related 
to alcohol.  He reported that his leisure activity primarily 
consisted of "bar hopping" and that he went to the bar for 
several hours every day after work.  He also presented 
symptoms of personality disorder with antisocial features.  
He was noted to reminisce about Vietnam with fond memories of 
killing.  He reported having served 2 tours because he wanted 
to stay.  It was at this point he became tearful, but 
otherwise was quite angry and hostile.  

The examiner found that the veteran's alcohol dependence and 
personality disorder caused the most impairment with the 
level of a 50 percent rating.  These symptoms caused more 
difficulty in terms of impaired judgement, impaired abstract 
thinking, disturbances of motivation and mood as well as 
difficulty in establishing and maintaining effective work and 
social relationships.  The examiner stated that it was not 
the service-connected PTSD alone that caused marked 
interference with employment.  His alcohol dependence and 
personality disorder appeared to be more significantly 
impairing than his PTSD.  Regarding contradictory evidence in 
the record, the examiner noted that the last VA examination 
gave a GAF of 59 and the Vet Center gave a GAF of 45.  The 
examiner placed the veteran's GAF from PTSD to be around 58 
and his GAF for alcohol dependence and personality disorder 
with anti social and narcissistic traits was 45 with total 
GAF of 45.  The Axis I diagnoses were PTSD and alcohol 
dependence, chronic, continued, Axis II diagnosis was 
personality disorder not otherwise specified with antisocial 
and narcissistic traits.  Again his GAF for PTSD was 58, 
which is on the high end for a score indicating only moderate 
disability.  

Regarding social and industrial impairment, the veteran was 
reported to be employed full time at the time of this August 
2005 examination.  He was working 40 hours a week, and 
indicated that he had been written up several times.  His 
employer was aware of his problems.  He admitted to having 
threatened a few people and described it as getting worse.  A 
history of having worked in multiple jobs was noted.  
Currently he was not working because of an injury to his 
shoulder.  Socially, he reported being essentially estranged 
from his family, but admitted to having friends and lived 
with some friends.  His social activities appeared to center 
around the bar.  Although he was divorced five times, he 
admitted that his drinking caused domestic problems.  The 
findings from the August 2005 VA examination did not reflect 
the amount of social and industrial impairment more closely 
resembling the criteria for a 50 percent based on PTSD 
symptoms alone. 

Although earlier treatment records from the VA as well as 
private Vet Center records reflect a more serious 
symptomatology, these records did not differentiate between 
the veteran's PTSD symptoms and his nonservice-connected 
psychiatric disabilities.  Thus the disability picture they 
provide is less accurate than that shown in the August 2005 
VA examination.  He was described as having "depression" in 
a November 2000 VA record.  The Vet Center records showed his 
GAF score to be 45 in a March 2001 which revealed complaints 
of depression, manifested by sleep disturbance, poor 
appetite, low energy level and suicidal thought on a daily 
basis.  He also had occasional homicidal thought.  He did not 
have evidence of a thought disorder.  There was a history of 
multiple tumultuous marriages and various jobs and a history 
of negative coping with his symptoms, using alcohol to self 
medicate.  He was assessed as having long standing chronic 
PTSD symptoms which caused both social and industrial 
impairment.  The diagnosis was PTSD chronic, severe.  This 
report did not address any nonservice-connected psychiatric 
complaints such as alcohol abuse or a personality disorder.  

The report of an August 2001 VA examination is the first 
examination to have differentiated the veteran's psychiatric 
symptomatology of PTSD from other 
Nonservice-connected symptomatology.  After reporting an 
occupational and marital history of having been married five 
times and a history of multiple occupations, with the longest 
job said to have lasted 15 years ending due to ankle 
disability, the veteran described problems with his coworkers 
at his current place of employment where he worked for about 
seven years.  He described his multiple marriages as ending 
because of his mood swings and his anger.  He described 
difficulty sleeping due to racing thoughts.  He also 
described nightmares of being chased.  He had a long history 
of alcohol abuse and was noted to be under court ordered 
treatment for DUI.  

Following mental status examination, which showed no evidence 
of a thought disorder, no evidence of grooming deficiencies, 
no suicidal or homicidal thoughts and with the veteran shown 
to be fully oriented but with deficits in concentration, the 
examiner concluded that the veteran seemed to have difficulty 
with anger and manifested arousal.  He showed poor 
concentration during this session.  The PTSD was said to have 
caused him moderate occupational impairment and mild 
emotional and social impairment.  The Axis I diagnosis was 
PTSD, chronic, delayed and alcohol abuse, not secondary to 
PTSD.  His GAF for PTSD was 59 and overall GAF 57.  Thus the 
findings from this examination separated the veteran's 
alcohol abuse from his PTSD, and determined that the PTSD 
caused mild to moderate social and industrial impairment.  
The findings from this August 2001 examination do not reflect 
the veteran's symptoms attributable to PTSD to more closely 
resemble the criteria for a 50 percent rating.  

VA records after this August 2001 VA examination continued to 
report PTSD symptoms, with no differentiation made between 
PTSD and other psychiatric pathology.  A November 2001 record 
diagnosed as suffering from PTSD with depression and assigned 
a GAF score of 50.  Among the symptoms endorsed in these 
records were insomnia (sleeping an average of 3-4 hours a 
night), nightmares, startle reaction, intrusive thoughts, 
hypervigilance, startle reaction and detachment from others.  
He also was shown to have deficiencies in short term memory 
on mental status examination.  These records also revealed a 
long history of alcohol abuse although he denied it was not a 
problem, in spite of his recently having been cited for DUI.  
No diagnosis regarding this admitted alcohol abuse was made, 
nor was there an opinion as to how this abuse affected his 
GAF score.  Thus, this lower GAF score is less probative than 
the higher GAF scores shown on the August 2001 VA examination 
and August 2005 VA examination, which separated PTSD symptoms 
from the alcohol abuse symptoms.  

VA records between February 2002 and December 2002 described 
PTSD symptoms such as persistent nightmares, depression and 
being isolated and withdrawn.  Likewise VA treatment records 
from 2003 to 2004 revealed ongoing treatment and adjustments 
of medication for PTSD symptoms that included depression.  
These records revealed the veteran to have become more 
isolated and withdrawn with problems getting along with 
coworkers, and with much underlying rage as shown in August 
2003.  He was still having problems with work related 
conflicts in October 2003, and also had problems sleeping.  
He endorsed ongoing problems with depression and 
irritability, with continued tendencies to "blow up" in 
January 2004.  However the probative value of these records 
are affected by the failure to factor in nonservice-connected 
factors such as alcohol dependence.  

Vet Center records from February through April 2004 revealed 
the veteran to be assessed with PTSD and trying to control 
his symptoms with medication.  His GAF scores were 41 in the 
earlier records but dropped to 38 in April 2004, due to 
increased depression, prepsychotic shadows, loss of 
relationship and work stress.  Again, no opinion regarding 
the possible affects from alcohol abuse were shown in these 
records, which adversely affects their probative value in 
this case.  

The evidence also includes the veteran's May 2004 hearing 
testimony, in which he testified that his PTSD results in 
anger and irritability and causes him problems at work.  
Regarding symptoms he endorsed sleep problems, only sleeping 
4 or 5 hours a night, intrusive thoughts, nightmares, startle 
response and anxiety attacks.  Regarding adverse affects, he 
testified that he held down 10 different jobs, and had 
problems at his current job with reprimands and adjustments 
to his job duties due to his PTSD.  He testified that he had 
five failed marriages and that the reason for the failures 
was due to his mood swings.  He gave somewhat contradictory 
testimony, stating that he tends to be isolated from others, 
but also indicated that he has lots of friends.  He did 
describe alienation from his family.  The veteran's testimony 
did not address his nonservice-connected alcohol problems, 
and the possible effects these may cause with his employment 
and social situations.  
 
The Board has examined the medical evidence from 2000 to 2005 
and finds that overall, the veteran's service connected 
disability standing alone, only results in occasional 
occupational and social impairment.  There is no benefit of 
the doubt that can be resolved in his favor as the 
preponderance of the evidence does not show symptoms that 
more nearly approximate the criteria for a higher rating.  

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis have not been met in the absence of evidence showing 
that the veteran's PTSD resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); warranted frequent periods of hospitalization; 
or otherwise has rendered impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For the reasons explained above, the preponderance of the 
evidence is against an initial evaluation in excess of 30 
percent for the veteran's PTSD from the date of his claim.  
Fenderson, supra.  The Board has considered the benefit-of-
the-doubt doctrine with respect to this claim; however, as 
the preponderance of the evidence is against this claim, that 
doctrine does not apply.  38 U.S.C.A. § 5107(b).




ORDER

An initial rating in excess of 30 percent disabling for PTSD 
is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


